Per Curiam. Dennis Ryan filed a bill in equity against George W. Newcomb and others for leave to redeem certain lands from a sale under a trust deed, and the cause has twice been before the Supreme Court. On the first hearing in the Supreme Court a judgment was entered directing the Circuit Court to entera decree allowing Ryan to redeem from such sale under the trust deed upon the payment of the $1,400 note which the trust deed was given to secure and such interest as might be due thereon. Ryan v. Newcomb, 125 Ill. 91. "Opon the remanding order being filed in the Circuit Court, that court found the amount due for principal and interest on the note and trust deed and added to the sum so found the taxes paid upon the mortgaged premises, and entered a decree permitting a redemption upon payment of the aggregate of such amounts. Upon appeal by Ryan the Supreme Courtheld that the former decision was conclusive between the parties, and that, inasmuch as such former decision did not include taxes, he was entitled to redeem according to the terms of such decision without the payment of taxes. Ryan v. Newcomb, 136 Ill. 57. The cause coming on again in the Circuit Court, the amount due for principal and interest on said mortgage indebtedness was found to be $2,855.16, and a decree was entered allowing a redemption upon payment of the same. This action of the court was in strict accordance with the judgment of the Supreme Court and the decree will be affirmed. Decree affirmed.